Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented and allowed.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the invention as claimed, as well as the prosecution history as a whole. The elements of independent claims 1, 9, and 17 disclosing a blockchain node, method, and non-transitory computer readable storage medium, include the teachings of “simulate the blockchain transaction against a current state of a blockchain ledger to generate a read set of data read by the blockchain transaction from the blockchain ledger and a write set of data written by the blockchain transaction to the blockchain ledger, and determine not to endorse the blockchain transaction with respect to the blockchain ledger via execution of customizable endorsement logic of the blockchain node, wherein the executing customizable endorsement logic receive, as input, the generated read and write sets and determines that the client does not have permission to perform the blockchain transaction based on the generated read and write sets, and the processor is further configured to control the network interface to transmit information about a result of the customized endorsement logic determination to the client” were not found through a search of prior art, nor were they considered obvious by the examiner. None of the cited prior art references of record teach or suggest the claim limitation/features of the independent claims.
The dependent claims, 2-8, 10-16, and 18-20, are hereby allowed based upon their dependency of the independent claims. 


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Voorhees (U.S. Patent Application No. 2018/0218176) discloses: Implementing a smart contract on a blockchain by creating, via a processor, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, monitoring an execution of the smart contract and a current value of the asset to yield a status, and managing the smart contract based on the status. The smart contract can be exited and unused gas returned based on an event occurring or a quorum parameter being met.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 7, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161